FARR, J.
Epitomized Opinion
This- was a disbarment proceedings brought against Victor Jacobsen, a Cleveland attorney-at-law. It appeared that in June, 1921, Jacobsen anc his associates incorporated a legal service corporation in which the stockholders or concributors were to pay a certain amount per year for legal services Jacobsen was to act as counsel for this enterprise It was also claimed that Jacobsen solicited one Bielii to become a member and pay a fee into a corpora'tion and that later Jacobsen charged him $10C for legal services. A committee was appointed bj Judge Kramer to draw up charges against Jacobser and a hearing was had in March, 1923, which resulted in a finding of guilty. Thereupon Jacobser prosecuted error proceedings in the Court of Appeals- Held:
1. That 1709 GC. does not apply to this case, a-the jurisdiction of the Court iof Appeals was ehangec by a constitutional amendment subsequent to th( passage of the statute.
2. Informalities in the caption of the case ar« disregarded and therefore no prejudicial errors coulc result to either party by' reason of the case being heard in an advisory rather than ex parte character
_ 3. Inasmuch as the trial dourt left for determina tion no question about the the legality of the membership certificate or its construction, prejudicial error was committed thereby.
4. As the trial court excluded evidence showing the nature or extent of the services rendered tc Bielik, prejudicial error was committed, as this was a vital point at issue.
5. As the court exclude_d evidence offered by th< defendant to explain that procuring members fo) the corporation, and rendering: legal services were entirely separate and- distinct, this was also prejudicial error.
6. As a corrupt or dishonest motive was no' clearly established, or other evidence showing i moral turpitude, there does no,t. seem to be a sufficient amount of testimony to ^arrant a conviction